******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE v. CONNECTICUT EMPLOYEES UNION INDEPENDENT—
                      CONCURRENCE

   ESPINOSA, J., concurring. In today’s decision, this
court concludes that an arbitrator’s award that effec-
tively precludes an employer from terminating an
employee who was abusing drugs on the job does not
violate public policy. Because this result is legally
required by this court’s recent decision in Burr Road
Operating Co. II, LLC v. New England Health Care
Employees Union, District 1199, 316 Conn. 618, 114
A.3d 144 (2015) (Burr Road), the principle of stare
decisis compels me—reluctantly—to concur in the
judgment reversing the trial court’s denial of the appli-
cation filed by the named defendant, Connecticut
Employees Union Independent, to confirm the arbitra-
tor’s award to reinstate the grievant, Gregory Linhoff.
I write separately to emphasize that, although Burr
Road made significant progress in synthesizing and clar-
ifying our jurisprudence in this area of the law, it is my
belief that—as the plainly outrageous outcome in the
present case demonstrates—we should consider modi-
fying the analysis set forth in Burr Road in order to
provide for a more flexible approach when reviewing
whether an arbitration award contravenes public pol-
icy. In particular, I believe that our analysis should
afford a more prominent role to the message that an
award sends to the public at large concerning the public
policies at issue. As the present case has provided this
court with the opportunity to apply the Burr Road fac-
tors to a new factual scenario, I am now convinced that
the net effect of our decision in Burr Road is to take
the already narrow confines of our review of arbitration
awards that are claimed to violate public policy and
further narrow it to the point where this court will
simply rubber stamp those awards without any mean-
ingful review on our part.
   I begin with a review of our decision in Burr Road
and how we used that decision as a vehicle to clarify
our case law in this area. In Burr Road, we considered
whether an arbitrator’s award reducing the penalty
received by the grievant, a certified nursing assistant,
from termination of employment to a one month unpaid
suspension for failing to promptly report suspected
patient abuse, violated the state’s public policy in favor
of protecting vulnerable persons residing in nursing
homes. Id., 620. The particulars of the grievant’s case
in Burr Road were less egregious than the facts of the
present case. After overhearing a conversation between
two coworkers, the grievant became suspicious that a
patient may have been physically mistreated by a staff
member at the nursing home where the grievant was
employed. Id., 622–23. The grievant did not officially
report the suspected abuse, however, until several days
later when she had the opportunity to speak with the
patient who confirmed the grievant’s suspicions that a
staff member had behaved in a ‘‘rough’’ manner and
had spoken ‘‘gruffly’’ while assisting the patient. Id.,
623. Following an internal investigation, the grievant
was terminated for her failure to timely report the sus-
pected misconduct—a penalty significantly more
severe than that received by the employees actually
involved in the misconduct. Id., 624–25. The grievant
contested her termination and an arbitrator ultimately
issued an award reinstating the grievant and determin-
ing that she had been terminated without just cause.
Id., 627.
   Prior to addressing the substantive claim in Burr
Road, however, we took the opportunity to review our
prior decisions in which employers had challenged arbi-
tration awards reinstating terminated employees on the
basis that the awards violated a clear public policy.
Id., 632. Of our previous decisions, we noted that our
outcomes were evenly split as to whether the award
at issue in the case violated public policy and further
observed this was ‘‘an area of the law in which consen-
sus has proved elusive’’ due to the numerous concurring
and dissenting opinions filed in those previous deci-
sions. Id., 632–33; see Stratford v. AFSCME, Council
15, Local 407, 315 Conn. 49, 105 A.3d 148 (2014); State
v. AFSCME, Council 4, Local 391, 309 Conn. 519, 69
A.3d 927 (2013); State v. New England Health Care
Employees Union, District 1199, AFL-CIO, 271 Conn.
127, 855 A.2d 964 (2004); South Windsor v. South Wind-
sor Police Union Local 1480, Council 15, AFSCME,
AFL-CIO, 255 Conn. 800, 770 A.2d 14 (2001); Groton v.
United Steelworkers of America, 254 Conn. 35, 757 A.2d
501 (2000); State v. AFSCME, Council 4, Local 387,
AFL-CIO, 252 Conn. 467, 747 A.2d 480 (2000).
   In order to quell any uncertainty stemming from these
prior decisions, our decision in Burr Road set out to
‘‘clarify the factors a reviewing court should consider
when evaluating a claim that an arbitration award
reinstating a terminated employee violates public pol-
icy, and, by extension, the types of factual findings an
arbitrator may make in order to assist a reviewing court
in considering such a challenge.’’ Burr Road, supra, 316
Conn. 633. We distilled from our prior decisions those
factors that we ‘‘expressly or implicitly’’ relied on to
determine whether a grievant’s termination is necessary
to vindicate a particular public policy, namely: ‘‘(1) any
guidance offered by the relevant statutes, regulations,
and other embodiments of the public policy at issue;
(2) whether the employment at issue implicates public
safety or the public trust; (3) the relative egregiousness
of the grievant’s conduct; and (4) whether the grievant
is incorrigible.’’ Id., 634.
  As to each factor, we also articulated the applicable
standard of review. For the first factor, we recognized
that ‘‘[w]hether sources of public policy themselves
mandate termination is a question of law subject to
plenary review.’’ Id., 635; State v. AFSCME, Council 4,
Local 391, supra, 309 Conn. 528–29. In regard to the
second factor, we concluded that because it ‘‘hinges on
general questions of law and policy’’ it is ‘‘subject to
plenary judicial review.’’ Burr Road, supra, 316 Conn.
637. Under the remaining two factors, however, our
review is much more deferential to the arbitrator’s find-
ings and determinations. Recognizing that ‘‘the factual
findings of the arbitrator . . . are not subject to judi-
cial review,’’ we clarified that, under the third factor,
‘‘[w]e defer . . . to the arbitrator’s ultimate determina-
tion whether termination was a just or appropriate pun-
ishment for the conduct at issue.’’ Id., 638. We observed,
however, that given the importance of public policy
claims, ‘‘we review de novo the question whether the
remedy fashioned by the arbitrator is sufficient to vindi-
cate the public policies at issue.’’ Id., 639. Finally, in
regard to the fourth factor, we acknowledged that we
‘‘must defer to an arbitrator’s assessment—whether
express or implied—that a particular employee is
unlikely to reoffend if reinstated.’’ Id., 640.
   We next proceeded to resolve the claim raised by
the defendant union on the grievant’s behalf under the
clarified factors. Id., 640–41. After first determining that
the first two factors were neutral; id., 644, 645; we
concluded that under the third factor, the grievant’s
delay in reporting suspected patient abuse was not so
egregious that public policy required her termination.
Id., 648–49. Specifically, we noted that the arbitrator
determined that the grievant’s conduct—failing to
report the suspected abuse through the proper chan-
nels—was markedly less egregious than the actions of
the other employees involved in the incident, namely,
misconduct toward a patient. Id., 646. Relying on and
in deference to the arbitrator’s factual findings, we con-
cluded that the grievant’s conduct ‘‘was devoid of insidi-
ous motives’’ and, as in previous cases in which we had
upheld such awards, ‘‘there was no evidence of intent
to harm the [patient], the magnitude of the harm was
minimal, and the conduct itself was not criminal in
nature.’’ Id., 646–47. We concluded that the finding of
the arbitrator that the grievant was unlikely to reoffend
resolved the fourth factor. Id., 649. In sum, we con-
cluded that confirmation of the award did not run
counter to public policy and we reversed the judgment
of the Appellate Court ordering the trial court to grant
the application to vacate the award. Id., 621, 651.
  In the time that has elapsed between our decision in
Burr Road and today’s decision, courts have applied
the analysis and factors that we articulated in Burr
Road in at least two other cases.1 See Bridgeport Board
of Education v. NAGE, Local RI-200, 160 Conn. App.
482, 125 A.3d 658 (2015); East Hartford v. East Hartford
Police Officers’ Assn., Superior Court, judicial district
of Hartford, Docket No. CV-14-6055713-S (March 2,
2016) (61 Conn. L. Rptr. 863). Although I recognize that
the four cases in which the Burr Road factors have
been applied provide only a limited sample size, I
observe that in three of those cases—Burr Road, East
Hartford Police Officers’ Assn., and the present case—
the court upheld the contested arbitration award,
whereas in only one case—Bridgeport Board of Educa-
tion—did the court vacate an arbitration award. These
decisions illustrate that the Burr Road factors have
produced certain unintended effects and are in need of
modification in order to prevent future judicial review
of arbitration awards challenged on public policy
grounds from becoming a rubber stamp process in
which the reviewing court is required to gloss over the
arbitration award without conducting any meaningful
inquiry. As this court has previously observed, ‘‘[e]xperi-
ence can and often does demonstrate that a rule, once
believed sound, needs modification to serve justice bet-
ter.’’ (Internal quotation marks omitted.) Connecticut
Junior Republic v. Sharon Hospital, 188 Conn. 1, 17–18,
448 A.2d 190 (1982); State v. Dabkowski, 199 Conn. 193,
199, 506 A.2d 118 (1986) (‘‘[t]he flexibility and capacity
of the common law is its genius for growth and adap-
tation’’).
  The arbitration award at issue in East Hartford Police
Officers’ Assn. reinstated a police officer who had been
terminated after it was discovered that he had improp-
erly accessed an investigative database in order to
obtain personal information about a former girlfriend
and other individuals. East Hartford v. East Hartford
Police Officers’ Assn., supra, 61 Conn. L. Rptr. 863. In
reviewing the arbitration award, the trial court first
recognized that the award did indeed implicate a public
policy, namely the public trust placed in the police given
their ability to access confidential information. Id., 864.
After reciting the four factors in Burr Road, the trial
court concluded that the award implicated public safety
and public trust but that the public policy did ‘‘not
mandate termination.’’ Id. The court then concluded
that under the third factor, the ‘‘offense was egregious,’’
but that the arbitrator did not find the grievant to be
incorrigible. Id. Accordingly, the trial court denied the
plaintiff’s motion to vacate the award. Id.
   The second case, Bridgeport Board of Education,
although far more demonstrative of the application of
the Burr Road factors, involved such extreme facts that
the factors inarguably weighed against the award. The
grievant, a custodian employed by the Bridgeport public
school system, was terminated after sending several
packets of handwritten and printed materials related
to recent mass school shootings to various members
of the Bridgeport city government and school system.
Bridgeport Board of Education v. NAGE, Local RI-200,
supra, 160 Conn. App. 485. The handwritten notes from
the grievant indicated that he was prepared to carry out
a similar atrocity unless his grievances with a supervisor
were addressed. Id., 485–86. A panel of arbitrators deter-
mined that the grievant’s actions were a ‘‘cry for help’’
and issued an award reinstating the grievant. (Internal
quotation marks omitted.) Id., 488.
    The Appellate Court reversed the trial court’s judg-
ment denying the plaintiff’s application to vacate the
arbitration award. Id., 505–506. The Appellate Court
first recognized that the case implicated ‘‘well estab-
lished public policies prohibiting workplace violence,
threatening and harassment, and promoting safe set-
tings for Connecticut public schools.’’ Id., 491. Under
the first factor, the Appellate Court concluded that
‘‘[t]he answer to this question weighs heavily in favor of
vacating the arbitration award’’ given the ‘‘intolerable’’
nature of the grievant’s acts. Id., 496–97. In regard to the
second factor, the Appellate Court explicitly disavowed
the union’s argument that because the grievant was
only a custodian his position did not implicate the public
trust or safety by concluding that his conduct put stu-
dents and the public at risk. Id., 497–98. Under the
third factor, the Appellate Court disagreed with the
arbitration panel’s determination that the grievant’s
conduct was a ‘‘cry for help,’’ and noted that excusing
the grievant’s conduct due to his personal stress would
send an unacceptable message that such impermissible
conduct would be tolerated if motivated by stress or
poor judgment. (Internal quotation marks omitted.) Id.,
502. Under the fourth factor, the arbitration panel had
concluded that the grievant was not likely to repeat his
offensive conduct, but the Appellate Court, however,
concluded that there was a high likelihood of recidi-
vism, given that the grievant had been subject to prior
discipline in his current position and that any penalty
short of termination would not serve to deter future
similar conduct. Id., 505. As all of the Burr Road factors
weighed in favor of vacating the arbitration award, the
Appellate Court reversed the judgment of the trial court.
Id., 505–506.
   The only other case in which a court has extensively
applied the Burr Road factors is, of course, the present
case. In doing so, the majority first concludes that there
is indeed an ‘‘explicit, well-defined and dominant public
policy against the possession and recreational use of
marijuana in the workplace.’’ See Enfield v. AFSCME,
Council 4, Local 1029, 100 Conn. App. 470, 476, 918 A.2d
934, cert. denied, 282 Conn. 924, 925 A.2d 1105 (2007).
  Under the first factor, the majority concludes that
because the state’s personnel regulations allow for dis-
cipline, up to and including termination, in regard to
the grievant’s offense of smoking and possessing mari-
juana at work, that public policy would not be offended
by the imposition of a penalty of less than termination.
Under the second factor, whether the nature of the
employment implicates public trust and safety, the
majority concludes that the factor weighs against vacat-
ing the arbitration award. The grievant is a state
employee who works as a skilled maintainer at the
University of Connecticut Health Center (health cen-
ter), a state-run medical facility, performing buildings
and equipment maintenance, grounds work, and skilled
trades tasks. In his position, the grievant had keys and
access to the entirety of the health center campus as
well as a state vehicle in order to traverse the property.
The majority concludes, however, that the grievant’s
position is ‘‘not the kind of general public oriented,
‘safety sensitive’ [position] typically associated with a
public policy mandate that absolutely bars reinstate-
ment following an instance of drug use.’’
  In its treatment of the third factor, the relative egre-
giousness of the misconduct, the majority determines
that the factor ‘‘essentially is neutral,’’ despite its recog-
nition that ‘‘the misconduct at issue was completely
unacceptable . . . .’’ Although the majority notes that
the grievant’s acts were significant and fell squarely
within the public policy against drug use in the work-
place, it also recognizes that the grievant’s actions did
not result in any actual harm to other persons or prop-
erty, and that the arbitrator determined that the grievant
had a positive prior work record and that the conse-
quences of the grievant’s actions had a ‘‘sobering
impact’’ on him. In concluding that the third factor is
neutral in the present case, the majority relies in part
on several federal arbitration cases that resulted in a
grievant’s reinstatement being upheld even though the
drug related conduct in those cases was more egregious
that the grievant’s actions in the present case. Under
the fourth factor, the majority simply defers, as Burr
Road mandates, to the arbitrator’s finding that the griev-
ant deserved a second chance and that his penalty,
including an unpaid suspension, was sufficient to deter
any future temptation to use illicit drugs in the
workplace.
   Prior to articulating the ways in which I believe this
court should modify its decision in Burr Road, I
acknowledge from the outset that because ‘‘we favor
arbitration as a means of settling private disputes, we
undertake judicial review of arbitration awards in a
manner designed to minimize interference with an effi-
cient and economical system of alternative dispute reso-
lution.’’ (Internal quotation marks omitted.) State v.
AFSCME, Council 4, Local 391, supra, 309 Conn. 526;
see also State v. AFSCME, Council 4, Local 387, AFL-
CIO, supra, 252 Conn. 473 (‘‘[w]e have consistently
stated that arbitration is the favored means of settling
differences and arbitration awards are generally
upheld’’ [internal quotation marks omitted]). As arbitra-
tion awards that are challenged as violative of a public
policy are one of the few areas in which a reviewing
court will eschew its profound deference to an arbitra-
tor’s decision and conduct a more meaningful review,
I propose modifying Burr Road not to disturb the tradi-
tional deference we afford to arbitration awards, but
to ensure that the difference between the deference we
grant to arbitration awards generally and the deference
that we apply in reviewing awards that implicate public
policy is not blurred to the point of nonexistence.
  In my review of the cases applying the Burr Road
factors, I have identified two emerging trends that I
believe should be addressed and rectified before they
can continue to grow and inject confusion and error
into the application of the factors by reviewing courts.
First, I believe that, because the factors set forth in
Burr Road are ultimately too rigid, arbitrators will craft
their awards pursuant to Burr Road in a manner to
ensure that, under the applicable standard of review,
reviewing courts will have no option but to uphold the
awards even in extreme and outrageous cases, such
as the present one. This will allow arbitrators to self-
insulate their awards from meaningful review in order
to ensure that their awards are sustained on appeal.
Second, given the broad and numerous subfactors in
the third Burr Road factor, the net outcome under the
third factor will almost always be neutral, as in the
present case, unless the facts of the case indicate an
extreme level of egregiousness. The near mathematical
process of balancing the outcomes of the various sub-
factors, either in favor of vacating or confirming an
award, increases the probability of their canceling each
other out and producing an indeterminate outcome
under the third factor itself. This has the net outcome
of reducing the overall flexibility of our analysis. Fur-
thermore, I believe that some of the subfactors under
the third factor should be more fully fleshed out and
prominent in a reviewing court’s analysis, as they were
in some of our decisions prior to Burr Road.
   In regard to the first trend I have identified, stemming
from the rigidity of the Burr Road factors, I observe
that one of the benefits of our decision in Burr Road
is that it clearly laid out the information that would be
helpful to aid reviewing courts in their analysis as to
whether a particular award violates public policy. The
danger, however, is that by imposing a rigid framework
under which we will review such claims, arbitrators
now have a set of blueprints by which they may con-
struct their arbitration awards to ensure that they will
include the features that ensure such awards are upheld
on appeal or only undergo cursory review. Indeed, in
Burr Road we explicitly encouraged such a result, per-
haps unintentionally, when we observed that the clari-
fied factors would also serve as a guide for ‘‘the types
of factual findings an arbitrator may make in order to
assist a reviewing court in considering such a chal-
lenge.’’ Burr Road, supra, 316 Conn. 633. Because we
also articulated the appropriate level of deference that
a reviewing court should grant to particular findings,
arbitrators may now craft their findings in a way to
make certain that they have the final say on certain
aspects of an arbitration award. This is most evident
under the fourth factor, which asks whether a grievant
is incorrigible. We noted that a reviewing court should
defer to an arbitrator’s ‘‘express or implied’’ finding as
to whether a particular grievant is at risk of repeating
the offense if reinstated. Id., 640. Although we also
outlined the process by which a reviewing court would
analyze that factor in the absence of an explicit finding,
such a scenario will almost never arise again in the
wake of Burr Road. Rather, our decision serves as a
clarion call for arbitrators to always make an explicit
finding on recidivism, for if they do, that finding will
automatically be deferred to and upheld on appeal.
   I note that this risk has not yet fully germinated. Of
the judicial decisions applying the Burr Road factors,
all of them involved review of an arbitration award
that was issued prior to our decision in Burr Road.2 I
believe, however, that going forward, reviewing courts
will increasingly encounter arbitration awards issued
as a mirror image of the Burr Road factors and, accord-
ingly, reviewing courts will be required to defer abso-
lutely to these awards and uphold their validity without
conducting any meaningful review. In my opinion, such
an outcome empowers arbitrators beyond their tradi-
tional role, particularly in cases such as the present
where the arbitrator was just one person—not a panel—
and our deference to that one person’s determinations
is greater than that we would accord to a trial court. This
outcome effectively eliminates the role of the courts by
erasing the distinction between the vast deference we
apply to all arbitration awards and the qualified defer-
ence we apply when a party claims that an award vio-
lates public policy. See Garrity v. McCaskey, 223 Conn.
1, 6, 612 A.2d 742 (1992); Groton v. United Steelworkers
of America, supra, 254 Conn. 44–45.
   In regard to the second trend I have identified—the
virtually inevitable result that the third factor will be
neutral—I believe that the current subfactors of the
third factor of Burr Road should be given a more promi-
nent place in the analysis conducted by a reviewing
court. When evaluating the relative egregiousness of a
grievant’s conduct, the third factor currently directs
reviewing courts to consider a myriad of subfactors,
‘‘including, but not limited to: (1) the severity of the
harms imposed and risks created by the grievant’s con-
duct; (2) whether that conduct strikes at the core or
falls on the periphery of the relevant public policy; (3)
the intent of the grievant with respect to the offending
conduct and the public policy at issue; (4) whether
reinstating the grievant would send an unacceptable
message to the public or to other employees regarding
the conduct in question; (5) the potential impact of
the grievant’s conduct on customers/clients and other
nonparties to the employment contract; (6) whether the
misconduct occurred during the performance of official
duties; and (7) whether the award reinstating the
employee is founded on the arbitrator’s determination
that mitigating circumstances, or other policy consider-
ations, counterbalance the public policy at issue.’’ Burr
Road, supra, 316 Conn. 638.
   In applying these subfactors in the present case, the
majority concludes that the outcome under the third
factor is ultimately neutral. Although the facts and arbi-
tration award clearly demonstrate that the grievant pur-
posely brought marijuana to work with the intention
of smoking it during his work shift and then proceeded
to actually do so, the arbitrator also found that the
competing policy goals of progressive discipline and
rehabilitation were implicated in the grievant’s case
and that the reduced penalties imposed on him in his
reinstatement pursuant to the award would dissuade
the grievant or his colleagues from using drugs in the
workplace going forward. Thus, the outcomes under
the subfactors of the third factor fall in such vastly
different directions that the overall analysis under the
third factor is essentially written out of the Burr
Road analysis.
   This result, which I believe will arise in the majority
of cases, has the effect of weakening public policy
review as a whole. Indeed, only in those cases that fall
outside the bounds of even the extreme outer fringe of
public policy claims and are plainly outrageous and
societally unacceptable will the third factor prove to
be of any determinative import. A prime example of
this is Bridgeport Board of Education, in which the
subfactors clearly weighed in favor of vacating the
award given the manifest absurdity of reinstating the
grievant after he seriously threatened to carry out a
mass school shooting. Bridgeport Board of Education
v. NAGE, Local RI-200, supra, 160 Conn. App. 502–503.
Otherwise, given the breadth of the inquiry under the
third factor, most cases—such as the present—will
yield a mixed bag of answers resulting in a neutral and
unhelpful result.
   In order to give some of the subfactors a more promi-
nent place in our analysis and allow for greater flexibil-
ity in the analysis overall given the wide diversity of
factual scenarios in the cases in this area of law, I
suggest that we should modify Burr Road in order to
highlight the importance of certain subfactors that
would allow the third factor itself to be more determina-
tive. I place particular emphasis on the fourth subfactor,
‘‘whether reinstating the grievant would send an unac-
ceptable message to the public or to other employees
regarding the conduct in question’’; Burr Road, supra,
316 Conn. 638; as the public perception of a public
policy underlies the strength of the policy itself. For
example, in the present case, upholding the arbitration
award sends the concurrent message that an employee
will retain his job even if he is caught in the deliberate
act of using drugs while on the clock. Indeed, the result
in the present case also sends a message to the public
at large that will only reinforce the common, albeit
unfounded, negative stereotype of state employees as
occupying cushy jobs that tolerate workplace conduct
that would be fatal in the private sector.3 This outcome
will likely raise the ire of citizens who will perceive
their tax money as being used to fund the paychecks
of employees who spend their time at work getting high
and will decrease public confidence in the professional-
ism and integrity of state employees. To be sure, it
may even have a demoralizing effect on those state
employees who conduct themselves responsibly and
take pride in their work and who may resent being
viewed under a cloud of public opprobrium. And, most
unfortunately, it will send a signal to less than scrupu-
lous employees who will perceive that—under the rea-
soning of today’s decision—they can kick back and
light up a joint during their down time at work with
the knowledge that, if apprehended, they will be subject
only to some discipline, albeit harsh, but will not actu-
ally be fired.
   I note that prior to Burr Road this subfactor was
somewhat more prominent in our treatment of public
policy claims. In AFSCME, Council 4, Local 387, AFL-
CIO, the arbitration award at issue reinstated a state
correctional officer who was terminated after he used
a workplace telephone to place a racist and profane
call to a state senator’s office. State v. AFSCME, Council
4, Local 387, AFL-CIO, supra, 252 Conn. 468–69. In
crafting the award, the arbitrator excused the correc-
tional officer’s conduct as ‘‘ ‘the outgrowth of various
personal stressors . . . .’ ’’ Id., 477. The trial court
vacated the award and this court upheld that decision,
noting that to do otherwise would ‘‘send the message
that stress, or poor judgment, or other factors, some-
how renders the conduct permissible or excusable.’’
(Internal quotation marks omitted.) Id. Likewise, in
United Steelworkers of America, the plaintiff chal-
lenged an arbitration award reinstating a municipal
employee who had been fired after he was convicted
of embezzling his employer’s funds. Groton v. United
Steelworkers of America, supra, 254 Conn. 36. In con-
cluding that the trial court properly vacated the award,
this court noted that by doing so ‘‘the public who are
required to deal with [the town’s] employees will feel
that they are being served in an honest and trustworthy
manner.’’ Id., 49; see also Bridgeport Board of Educa-
tion v. NAGE, RI-200, supra, 160 Conn. App. 502 (recog-
nizing that to uphold arbitration award would send
message to public and other employees that threat ‘‘to
commit random shootings in an educational setting is
permissible or excusable’’).
  Accordingly, I suggest that the subfactors should be
incorporated into our Burr Road matrix not as subsets
of the third factor, but as factors in their own right.
Although this would diminish the neat and contained
quadripartite analysis under the current incarnation of
Burr Road, I believe that it would allow for a more
flexible approach for reviewing courts. Such an
approach would prevent our current analysis from
growing narrower than it was in our inquiries prior to
Burr Road. As our decision in Burr Road created no
new law, but only catalogued and recalibrated our
existing jurisprudence in this area, our present author-
ity and the scope of our inquiry should not be signifi-
cantly different from our previous decisions. First, such
an approach would recognize that not every factor will
always be relevant in every case, given the sheer diver-
sity of the facts in cases that engender public policy
challenges to arbitration awards. Thus, to prevent the
possible neutral outcome of a factor from skewing the
Burr Road analysis one way or the other, drawing out
the subfactors will provide for a more holistic approach
that fairly weighs all relevant considerations in regard
to a particular arbitration award. Furthermore, allowing
for a more flexible approach will work to prevent the
other emerging trend I have identified where arbitrators
will mirror their awards after the structure of Burr
Road and include all of the necessary sound bites to
ensure that their awards are deferred to and upheld on
appeal without any serious review by a court. Addition-
ally, our inquiry could be made even more flexible by
reserving the ability to place greater emphasis on some
subfactors over others depending on which are impli-
cated by the particular facts of a case.
   In conclusion, I predict that as future cases arise—
particularly those in which courts are required to review
arbitration awards issued after Burr Road—the need
to modify the factors we apply will become increasingly
evident. Although a general deference to the determina-
tions of arbitrations facilitates and encourages the pri-
vate dispute resolution system, curtailing the role of
the court system in reviewing one narrow category of
arbitration awards that implicate important public poli-
cies will sow public skepticism of the arbitration pro-
cess and the role of the court system in reviewing the
outcomes of private dispute resolution. Indeed, the out-
come in today’s decision will assuredly accomplish just
that. This court should take the opportunity to temper
these trends now before they become increasingly
prominent and require much more serious and labori-
ous modifications in the future. Accordingly, I concur
in the judgment.
  1
    At least three other cases from this same time period raised public policy
claims, but the courts reviewing the arbitration awards in those cases were
not required to apply the Burr Road factors because they concluded that
the public policy at issue was either nonexistent or not implicated by the
facts of the case. See Ippolito v. Olympic Construction, LLC, 163 Conn.
App. 440, 451–54, 136 A.3d 653 (2016) (concluding that enforcement of
contract against homeowners did not implicate any well-defined state public
policy); Ledyard Police Union, Council 15, AFSCME, AFL-CIO v. Ledyard,
Superior Court, judicial district of New London, Docket No. CV-14-6022135-
S (October 6, 2015) (concluding that union’s alleged public policy could not
be explicitly or implicitly inferred from General Statutes); Garbarino v.
Raymond James Financial Services, Inc., Superior Court, judicial district
of Danbury, Docket No. CV-14-6016430-S (June 29, 2015) (recognizing state’s
well-defined public policy in favor of protecting statements made in quasi-
judicial proceedings but concluding facts did not implicate public policy).
   2
     This court released its decision in Burr Road on May 5, 2015. The
arbitration award in East Hartford Police Officers’ Assn. was issued on
November 10, 2014. East Hartford v. East Hartford Police Officers’ Assn.,
supra, 61 Conn. L. Rptr. 863. The arbitration panel in Bridgeport Board of
Education issued its award on January 9, 2013. Bridgeport Board of Educa-
tion v. NAGE, Local RI-200, supra, 160 Conn. App. 487. Naturally, the
arbitration award at issue in Burr Road preceded the decision in that case
and, in the present case, the arbitrator issued his award on January 25, 2014.
   3
     Through sheer coincidence, the grievant’s case reaches this court at the
same time that the state’s fiscal situation has required the layoff of numerous
state employees. That these employees have lost their positions through no
fault of their own while the grievant will retain his position after openly
smoking marijuana on the job certainly sends a mixed and troubling message,
both to the public and to those employees who were terminated from
state service.